PER CURIAM.
Michael Sindram appeals the district court orders denying his motion for a temporary restraining order, holding his motion for a preliminary injunction until a response was received by the defendant and denying his motion for reconsideration. We dismiss the appeal for lack of jurisdiction because the orders are not appealable. This court may exercise jurisdiction only over final orders, 28 U.S.C.A. § 1291 (West 1993 & Supp.2001), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (West 1993 & Supp.2001); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders here appealed are neither final orders nor appealable interlocutory or collateral orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.